Citation Nr: 0517179	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
degenerative disc disease and degenerative joint disease, 
with radiculopathy, evaluated as 10 percent disabling prior 
to May 21, 1997.

2.  Entitlement to an increased evaluation for lumbosacral 
degenerative disc disease and degenerative joint disease, 
with radiculopathy, evaluated as 20 percent disabling from 
May 21, 1997, to March 26, 2000.

3.  Entitlement to an increased evaluation for lumbosacral 
degenerative disc disease and degenerative joint disease, 
with radiculopathy, evaluated as 40 percent disabling from 
March 27, 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to July 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Newark, New Jersey 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a May 1993 rating decision, the RO 
granted service connection for residuals of a low back injury 
with degenerative joint disease, and assigned a 10 percent 
disability rating effective from September 10, 1992.

The veteran appealed the May 1996 rating decision in which 
the RO continued the 10 percent rating for the back disorder.  
In an October 1998 rating decision, the RO increased the 
rating for the low back disability from 10 percent to 20 
percent, effective May 21, 1997.  In a September 2000 rating 
decision, the RO increased the rating for the low back 
disability from 20 percent to 40 percent, effective from 
March 27, 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal of the assigned 
ratings for his low back disability continues.

In June 2003, the Board remanded the case for additional 
procedural actions and evidentiary development.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to May 21, 1997, the veteran's lumbosacral 
degenerative disc disease and degenerative joint disease, 
with radiculopathy, was manifested by no more than mild 
radiating low back pain, without more than a mild limitation 
of motion of the lumbosacral spine.

3.  From May 21, 1997, to March 26, 2000, the veteran's 
lumbosacral degenerative disc disease and degenerative joint 
disease, with radiculopathy, was manifested by no more than 
moderate limitation of motion, and moderate intermittent 
attacks of low back pain with radiation into a lower 
extremity.

4.  From March 27, 2000, forward, the veteran's lumbosacral 
degenerative disc disease and degenerative joint disease, 
with radiculopathy, has been manifested by severe lumbosacral 
and sciatic pain, with absent ankle jerk, and with little 
intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral degenerative disc disease and degenerative 
joint disease, with radiculopathy, were not met prior to May 
21 ,1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293 
(2002); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7. 4.10, 4.40, 
4.45, 4.59 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral degenerative disc disease and degenerative 
joint disease, with radiculopathy were not met from May 21, 
1997, to March 26, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5292, 
5293 (2002); 38 C.F.R. §§ 3.102, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.59 (2004).

3.  From March 27, 2000, the criteria for a 60 percent 
evaluation for lumbosacral degenerative disc disease and 
degenerative joint disease, with radiculopathy, have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5292, 5293 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In July 2003 and December 2004 letters VA 
notified the veteran of the evidence required and the 
development that was remaining in his case.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations that addressed his back condition, as recently 
as 2004.  The veteran had a hearing before the undersigned 
Veterans Law Judge in February 2003.  In the July 2003 and 
December 2004 VCAA letters, the RO asked the veteran to 
advise VA if there were any other information or evidence he 
considered relevant to his claims.  VA also essentially 
notified him that he needed to submit all pertinent evidence 
in his possession.  In an April 1997 statement of the case, 
supplemental statements of the case issued in October 1998, 
September 2000, April 2001, and February 2005, the February 
2003 hearing, the June 2003 Board remand, and the 
aforementioned letters, VA advised the veteran what evidence 
VA had requested, and what evidence VA had received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the VCAA letters after the initial adverse rating decision of 
May 1996.  The Court has held that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in June 2003.  The 
RO provided the required notice in July 2003 and December 
2004.  The veteran was provided an opportunity to respond.  
The lack of full notice prior to the initial decision has 
been corrected, and any error as to when notice was provided 
was harmless.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005) (Subsequent notice is sufficient 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim by 
VA).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Mayfield.

Ratings for Lumbosacral Spine Disorder

On March 24, 1994, the RO received the veteran's claim of 
entitlement to a higher rating for his back disability.  He 
did not submit any medical evidence with his claim, but he 
did undergo VA examinations on March 24, 1994 and May 21, 
1997.  In an October 1998 rating decision, the RO increased 
the rating for the low back disability from 10 percent to 20 
percent, effective May 21, 1997.

The veteran also had a VA medical examination in March 27, 
2000.  In a September 2000 rating decision, the RO increased 
the rating for the low back disability from 20 percent to 40 
percent, effective from March 27, 2000.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  Id.  

An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The criteria for rating disabilities of the spine, including 
degenerative joint disease, degenerative disc disease, and 
radiculopathy, have changed two times during the course of 
this appeal, in September 2002 and September 2003.  For the 
period prior to the effective dates of both revisions, the 
Board will apply the earlier version of the rating criteria.  
Thereafter, the Board will apply the new regulation.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to either revision, arthritis or degenerative joint 
disease of the spine was evaluated based on limitation of 
motion under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  Limitation of motion 
of the lumbar spine was rated at 40 percent if severe, 20 
percent if moderate, and 10 percent if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  Intervertebral disc 
disease was rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  
.......................... 20 percent

Mild  
.........................................
..................... 10 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to provide the 
following standards:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed.Reg. 32449 (2004).

Effective September 26, 2003, arthritis of the spine is 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a (2004).  Under that 
Formula, a spine disorder is rated with or without pain, 
radiating pain, stiffness or aching.  For a rating in excess 
of 40 percent, there must be unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  Intervertebral disc 
syndrome is evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  Id.  The rating criteria for an 
intervertebral disc syndrome based on incapacitating episodes 
is the same as the criteria under Diagnostic Code 5293 under 
the 2003 version of the rating schedule.

The veteran was seen for a VA examination on March 24, 1994.  
He reported that his back "went out" three times a year.  
Physical examination revealed lumbar tenderness at L3-L4.  
Straight leg raising was to 85 degrees bilaterally with pain.  
Flexion was to 90 degrees, bending was restricted to 10 
degrees, and rotation was limited to 20 degrees bilaterally.  
Deep tendon reflexes appeared symmetrical.  X-rays from 
December 1992 were noted to show advanced degenerative joint 
disease.  The pertinent diagnosis was lumbar degenerative 
joint disease.

On VA examination in April 1996, the veteran reported that 
his low back pain had become significantly worse over the 
preceding six months.  He reported that he had sharp, 
constant pain in his low back, with radiation to the left 
lower extremity.  He denied bowel and bladder symptoms.  
Examination revealed pain on palpation of the lumbar spinous 
processes.  There was no muscle spasm or muscle atrophy.  The 
range of motion of the lumbosacral spine was within normal 
limits.  The examiner indicated that straight leg raising was 
negative bilaterally, but noted that the veteran complained 
of pain on straight leg raising.  Motor strength was 5/5, and 
reflexes were 2+ bilaterally.  A lumbosacral MRI showed 
extensive degenerative joint disease and mild to moderate 
spinal stenosis.  The diagnosis was extensive degenerative 
lumbosacral changes with moderately severe spinal stenosis.  

A lumbosacral spine MRI performed at a private facility on 
May 12, 1997 revealed positional change secondary to pain 
and/or spasm.  There were discogenic and osteodegenerative 
changes, disc bulges, and moderate to severe lumbar stenosis.

On the VA examination in May 21, 1997, the veteran reported 
intermittent sharp shooting pain in his low back, radiating 
into the left lower extremity.  He related that the pain had 
worsened significantly in the preceding six months, and that 
sitting or standing for prolonged periods aggravated the 
pain.  Examination revealed muscle spasm.  The lumbosacral 
spine had flexion to 80 or 90 degrees, with a pulling 
sensation.  Extension was to 0 degrees.  Lateral bending was 
to 30 degrees to each side, with pain on motion.  Rotation 
was to 30 degrees to each side.  The veteran reported a 
pulling sensation with straight leg raising.  Reflexes were 
2+ bilaterally, and muscle strength was 5/5.  The diagnosis 
was lumbar stenosis with lumbar degenerative joint disease 
with moderate to severe functional losses.  

In September 1997 and February 1998, a VA examiner opined 
that the diffuse degenerative changes noted on a MRI in May 
1997 were not those he would ascribe to a single episode.  
Rather, the examiner opined that he would look for evidence 
of repetitive stress which he found in the appellant's 
occupation as a laborer.

On VA examination on March 27, 2000, the veteran reported 
constant low back pain, with radiation of pain into the left 
leg and foot.  He related having numbness in the left foot, 
and tingling in the toes of the right foot.  He indicated 
that the pain was worse with prolonged standing and walking, 
and that he had difficulty falling asleep because of the back 
pain.  On examination the examiner observed a mildly antalgic 
gait.  Knee jerk reflexes were 2+ bilaterally, the right 
ankle jerk was 1+, and the examiner was unable to elicit a 
left ankle jerk.  Straight leg raising was negative.  The 
ranges of motion of the lumbosacral spine were to 90 degrees 
of flexion, with pain, 10 degrees of extension, with pain, 
and 20 degrees of lateral bending to each side.  Lumbar spine 
MRI showed disc bulging at four intervertebral disc spaces.  
Sensation was intact and equal in the lower extremities.  The 
left calf was 1.5 centimeters smaller than the right, and the 
left quadricep muscle was 0.5 centimeters smaller than the 
right.  The veteran was unable to walk on his toes.  The 
diagnosis was significant lumbar degenerative joint and disc 
disease with radiculopathy.

At his February 2003 hearing, the veteran reported that his 
back problems had worsened since March 2000.  He stated that 
his back problems were accompanied by numbness in his left 
leg and foot, and that his left foot sometimes dragged.  He 
indicated that he was on daily medication for low back pain.  
He stated that his back pain made it difficult to fall 
asleep.  He indicated that he worked in a mostly sedentary 
occupation.  He reported that no physician had prescribed bed 
rest because of his back problems.  He stated that he had 
limitation of motion of his back, but not a complete loss of 
motion.

Lumbosacral CT scans performed at a private facility in 
February 2004 revealed diffuse stenosis, predominantly at L4-
L5 and L3-L4, and disc herniation at L4-L5.

At a VA neurological examination in May 2004, the veteran 
reported almost constant low back pain, with radiation into 
the buttocks, thighs and feet.  He reported constant 
bilateral foot numbness.  The pain was reportedly at least at 
a 7/10 level at all times, with exacerbations causing greater 
pain.  He reported a history of an old left foot injury.  
Physical examination revealed that the veteran walked with 
crutches, with an antalgic gait to the left.  Knee jerks were 
2+ and symmetrical.  The right ankle jerk was 1+, and the 
left ankle jerk was trace.  Vibratory sense was decreased in 
the feet.  The lumbosacral spine was tender.  No paraspinal 
muscle spasm was detected.  Motion of the lumbosacral spine 
was to 75 degrees, with pain beyond that, to 20 degrees of 
extension, and to 20 degrees of lateral bending to each side.  
Straight leg raising was to 70 degrees on the left, and 75 
degrees on the right.  The diagnoses were chronic low back 
strain and bilateral lumbar radiculopathy left greater than 
right.  The examiner provided the following comments:

[T]he patient's current functional 
impairment is moderately severe in nature 
and this will lower the threshold of 
fatigue and repeated use of the joint and 
the leg movements will cause fatigue and 
also can cause lack of endurance and also 
it can impair coordination by repeated 
use.  The neurological problems and 
deficits currently are moderate-to-severe 
in nature.

On VA orthopedic examination in June 2004, the veteran 
reported that he was on medication for back pain.  He 
indicated that a low level of pain was always present, and 
that increased pain was present intermittently.  He stated 
that his most recent episode of increased pain had occurred 
five days earlier, and that he had taken medication to 
diminish the pain.  He reported that he had recently had 
surgery on his left foot.  He related that he was independent 
with walking and daily activities, and that he did not use 
any assistive devices.  On examination, there was no 
lumbosacral paraspinal tenderness, no palpable muscle spasms, 
and no guarding.  Motion of the lumbosacral spine was to 80 
degrees of flexion, to 25 degrees of extension, to 25 degrees 
of left lateral flexion, to 20 degrees of right lateral 
flexion, and to 25 degrees of rotation to each side, with 
pain on any attempted motion beyond those ranges.  There was 
no evidence of ankylosis.  The impression was lumbosacral 
stenosis.  The examiner opined that the veteran's low back 
pain could significantly limit the joint when it was used 
repeatedly over a period of time, and that the exacerbations 
could be debilitating.  There was, however, no evidence of 
weakened movement, extensive fatigability or incoordination.

VA examinations of the feet in December 2004 and January 2005 
indicated that the veteran had sustained injury of the left 
foot and ankle in a motor vehicle accident in 1988, i.e., 
many years after he separated from active duty.

While the March 1994 VA examination showed some limitation of 
lumbar motion, there was no medical evidence supporting a 
rating greater than 10 percent under Diagnostic Codes 5003 
and 5292.  That is, more than a mild limitation of lumbar 
motion was not shown prior to May 21, 1997.  While the 
veteran complained of radiating pain in the April 1996 
examination, and while the May 12, 1997, MRI showed disc 
bulges which is indicative of a disc disorder, the medical 
records did not show more than mild manifestations.  Hence, a 
rating in excess of 10 percent was not warranted under 
Diagnostic Code 5293.

The primary medical evidence available for the period from 
May 21, 1997, to March 26, 2000, is the May 21, 1997, VA 
examination.  At that examination there was limitation of 
lumbar motion in that there was no extension.  As motion was 
normal in other directions, the limitation of motion was not 
more than moderate.  There was muscle spasm on examination, 
and there were pulling sensation with certain motions.  The 
veteran described the frequency of the attacks of low back 
pain and radiculopathy as intermittent.  The manifestations 
at that time do not warrant a rating in excess of 20 percent 
under Diagnostic Codes 5292 or 5293.  Indeed, a VA physician 
suggested in 1997 and 1998 that degenerative changes noted on 
MRI studies were due to post service work related repetitive 
stress injuries. 

The veteran's statements and medical records from March 27, 
2000, forward reflect that the veteran's low back pain was 
constant or nearly so, with little intermittent relief.  On 
examinations in March 2000 and May 2004, the left ankle jerk 
was absent or trace.  The findings are consistent with a 60 
percent rating under the version of Diagnostic Code 5293 in 
effect prior to the 2002 and 2003 revisions.

The veteran is entitled to consideration of his low back 
disability under the revised rating criteria from the date 
that each revision took effect.  The medical records do not 
show, however, that he has "incapacitating episodes," as 
that term is defined by VA regulations.  Further, there has 
been no finding of thoracolumbar spine ankylosis.  
Accordingly, a 60 percent rating is granted effective from 
March 27, 2000,and in the absence of unfavorable ankylosis of 
the entire spine an evaluation in excess of 60 percent is not 
in order.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as a marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for his low back disability.  The low back impairment has not 
been shown to markedly interfere with employment.  
Accordingly, the Board finds that there are no exceptional 
factors that render application of the regular schedular 
criteria impractical.  There is, therefore, no basis for 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral degenerative disc disease and degenerative joint 
disease, with radiculopathy, prior to May 21, 1997, is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral degenerative disc disease and degenerative joint 
disease, with radiculopathy, from May 21, 1997, to March 26, 
2000, is denied.

Entitlement to a 60 percent evaluation for lumbosacral 
degenerative disc disease and degenerative joint disease, 
with radiculopathy, from March 27, 2000, forward, is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


